Citation Nr: 1142159	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-42 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service-connected left wrist fusion, non dominant side, residual repair gunshot wound.

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative changes of the left ilium (hip region).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Louisville, Kentucky.

In August 2011, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the service-connected left wrist and left ilium disorders, the Veteran was last afforded a VA examination in May 2010.  He contends that his service-connected disabilities have gotten worse since that time; specifically, during the August 2011 hearing before the undersigned, the Veteran testified that he experiences numbness in his left arm that radiates to his shoulder and thumb.  In relation to his left ilium, he further asserted that he experiences severe pain when walking or standing, as well as numbness that radiates to his foot and toes.  Moreover, the Veteran's son indicated that the Veteran can no longer drive or sit in a car for long distances; specifically, he witnessed his father's leg giving out, resulting in the Veteran falling to the ground.  In light of the Veteran's credible testimony that his disability picture has worsened since his last examination, and the fact that during the last VA examination the Veteran's neurological symptoms were not addressed, another examination should be afforded to more accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, during the August 2011 hearing, the Veteran indicated that he underwent physical therapy at a private provider, M.P.T., for his service-connected left ilium; however, these records have not been obtained.  As such, the Board notes that under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  Therefore, based upon the above, the AMC/RO should request treatment records from M.P.T. for the Veteran regarding his left ilium condition and treatment following separation from service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his left wrist and left ilium, since March 2009, specifically, M.P.T.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file.

2.  Upon completion of the above development, schedule the Veteran for an appropriate VA medical examination in order to determine the current level of severity of his service-connected left wrist and left ilium disorders, including the current nature of any neurological condition(s) associated with the service-connected disabilities that may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  To the extent that there is painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups, this should be noted by the examiner.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case addressing all evidence received since the issuance of the September 2010 Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



